IN 'I`HE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE
QUENTlN T. ]ONES,
Plaintiff,

v. Civ. No. 18-700-LPS
DEPARTMENT OF CORRECTION, et al.,

Defendants. z
MEMORANDUM ORDER

At Wiimmgton, this ij day of october, 2018, having sonsidered the pendng motions
(D.l. 13, 14);

IT lS ORDERED that: (l) Plainn`ff’s letter/ motion to exclude (D.l. 13) is GRANTED;
(2) Plaintiff’s motion to amend (D.l. 14) is DENIED Without prejudice to renew; and (3) Major
Brenna, Major Senato, Staff l_.t. Sennett, and Michael Little are DISMISSED as Defendants, for the
following reasons:

l. Plaintiff Quenn'.n T. jones (“Pla_intiff”), an inmate at the james T. Vaughn
Correctional Center in Smyrna, Delaware, Who proceeds pro re and was granted irr_}$)rmapa@erii
status, filed this action on May 9, 2018. (D.l. 5) On August 31, 2018, he filed an amended
complaint followed by three supplements to the amended complaint (D.l. 7, 8, 9, 10)

2. Plaintiff filed a letter/motion for dismissal of Defenda.nts Major Bren.nan, Major
Senato, Staff Lt. Sennett, and Michael little (D.I. 13) The Court construes the letter as a motion to
voluntarily dismiss these defendants pursuant to Fecl. R. Civ. P. 41. The motion Wi]l be granted
The motion also seeks to dismiss \X/arden D. Metzger as a defendant However, he is not a named

defendant

3. Plaintiff filed a second letter/ motion to add and terminate parties (D.l. 14) Given
that Plaintiff seeks to add new parties, the letter/ motion is construed as a motion to amend.
Local Rule 15.1 provides that a party who moves to amend a pleading shall attach to the motion:
(1) the proposed pleading as amended, complete \vith a handwritten or electronic signature; and (2) a
form of the amended pleading Which indicates in What respect it differs from the pleading which it
amends, by brackenng or striking through materials to be deleted and underlining materials to be
added. Plainiiff did not comply With the Court’s Local Rn_le. Accordingly, the Court Will deny the

motion Without prejudice to renew. Should Plaintiff seek to Ele an amended complaint, it shall

ina

HONORABLE LEONAR_D P. STARK
UNITED STATES DISTR_ICT ]UDGE

contain all parties and all claims in one pleading

 

